El Juez Asociado Señok De Jesús
emitió la opinión del tribunal.
Gregorio Salabarría Sánchez fué convicto de infracción a la Ley núm. 25 de 17 de julio de 1935 (Leyes de ese año, sesión extraordinaria, pág. 153), generalmente conocida por la “Ley de la Bolita”, consistiendo el delito, según la denun-cia, en que “en 8 de septiembre ... de 1939 ... el refe-rido acusado . . . allí y entonces, de manera ilegal, volun-taria, maliciosa y criminalmente, violó las disposiciones de las secciones 3a. y 4a. de la ley antes mencionada, consistente en que en una habitación de su casa residencia . . . estable-ció una oficina que dedicó al juego ilegal de Bolita y Boli-pool, actuando como agente y administrador de la banca de tal juego denominada ‘La Esperanza’, recibiendo allí el dinero de los números de Bolita y Boli-pool que otras per-sonas vendían al público, y entre 4 y 5 de la tarde de cada día, con tres candungos de los que tenían allí y con diez bolos en cada uno de estos tres, sacaban un bolo de cada candungo . . . Mediante orden de allanamiento se ocupó, en registro efectuado en dicha habitación, los siguientes enseres e implementos: una maleta negra conteniendo siete can-dungos de cuero, una cajita de madera conteniendo treinta bolos numerados, una caja con sobrecitos, cuatro paquetes ticliets en blanco con el nombre “La Esperanza”, impreso, 108 libretas del boli-pool La Esperanza, tres timbradores de fechas uno de éstos con el nombre “La Esperanza”, una almohadilla con tinta roja, varias listas de número de bolita y varios enseres más ...”
La tínica prueba que se presentó en este caso consistió en la declaración del policía Luis Ortiz y en los implementos *132del juego que se detallan en la denuncia. El acusado alega que !a prueba es insuficiente para sostener la sentencia ape-lada. Procedamos a analizar la prueba presentada.
Declaró el testigo Luis Ortiz que el 8 de septiembre de 1939 y a virtud de orden de allanamiento penetró en la habi-tación que ocupaba el acusado en una casa de vecindad en el pueblo de Juncos y que debajo de una cama encontró una maleta cerrada con una cadena y un candado, en la que, al abrirla, encontró los efectos que se relacionan anteriormente. Se infiere de su testimonio que en el momento de penetrar en la habitación no estaba allí el acusado, quien llegó más tarde cuando ya la policía estaba examinando el contenido de la maleta, recibiendo entonces el acusado una copia de la orden de allanamiento con la relación de los objetos ocupa-dos. El resto de la declaración va dirigido a ilustrar cómo se lleva a efecto el juego de “la bolita.”
¿Es suficiente esta evidencia para sostener la sentencia en este caso dictada?
A nuestro juicio no lo es. El mero hecho de que se ocu-pen en la residencia del acusado objetos que se usan gene-ralmente para llevar a efecto el juego de “la bolita” es insuficiente en ausencia de otra prueba tendente a demostrar que dichos objetos se están utilizando o que la habitación o residencia es dedicada a llevar a cabo en ella el referido juego.
La sección 3 de la ley que se alega fué infringida, en lo pertinente dice:
“Cuando la Policía Insular de Puerto Pico, previa orden de allanamiento... sorprendiera a una o varias personas en cualquier habitación, casa, edificio, estructura o sitio de cualquier clase, que se esté dedicando a la manipulación de los faegos conocidos por ‘bolita’, ‘ boli-pool’,... deberá, después de incautarse de todos los implementos, monedas, artefactos... dar traslado del asunto a la Corte Municipal correspondiente y al Fiscal del Distrito, para que se proceda contra dicha persona o personas de conformidad con las disposiciones de la ley. Si hubiere un fallo condenatorio contra tal persona o personas, y tal habitación, casa, edificio, estructura o sitio *133de cualquier clase, continuara dedicándose a la manipulación de los juegos anteriormente reseñados, deberá darse cuenta al fiscal del distrito, quien deberá instar un procedimiento ante la corte de dis-trito competente para la clausura... todo ello sin perjuicio de la sanción penal por dedicarse a la manipulación de los juegos prohi-bidos por esta Ley.”
La letra clara de la ley no deja dudas de que la mera ocupación de los implementos en una casa, habitación, etc., no es suficiente para sostener una sentencia por infracción a dicha ley. Para que la tenencia de tales artefactos en una habitación, casa, etc., constituya delito, es indispensable el concurso de otra evidencia tendente a probar que dicha habi-tación, edificio, estructura, etc., se dedique a la manipulación de los juegos a que dicha ley se refiere. Claro es que la ley no exige que en el momento de diligenciar la orden de alla-namiento se estén manipulando dichos juegos, siendo sufi-ciente que se demuestre que dicha habitación, sitio, etc., se dedique (devote, como dice la edición inglesa) a dicha mani-pulación. En el caso de autos ninguna evidencia se presentó a ese efecto.
Los casos del Pueblo v. Morales, 51 D.P.R. 204, y Pueblo v. Rosario, 55 D.P.R. 233, invocados por el fiscal, no son de aplicación al de autos. En el primero hubo prueba tendente a demostrar que la acusada, al llegar la policía, negó que tuviera tales objetos en su casa, y que al ser encontrados debajo de su cama, manifestó que “se le privaba de aquello que le había dado para arreglar su casa y comprar mue-bles,” elementos éstos que la corte estimó suficientes para llevar al ánimo del juzgador la convicción de que los efectos encontrados se estaban usando por la acusada en la explota-ción del juego de “la bolita.” En el segundo se dijo lo siguiente:
“En. el caso de autos, como hemos visto, los implementos del juego-se hallaban, por lo menos en parte, sobre una mesa junto a la cual se encontraban las acusadas, una de las cuales tomaba notas y las otras cotejaban los paquetes de billetes. Como en el caso de *134Pueblo v. Morales, supra, una de las acusadas hizo la manifestación antes mencionada, que equivale, dentro de las circunstancias, a una declaración de culpabilidad.”
Ilhi el caso de autos la prueba quedó limitada exclusiva-mente a la ocupación de los implementos debajo de una cama en la habitación en que residía el acusado.
La sección 4 de la ley, que también se alega infringida, no tiene aplicación a los hechos de este caso. Dicha sección se refiere a la portación o conducción por cualquier persona de cualquier papeleta, billete, etc., así como también a que el acusado sea “dueño, apoderado, agente, encargado, director o administrador de los juegos prohibidos por esta Ley,” de lo cual no existe prueba alguna en este caso, aunque en la denuncia se alegue que el acusado actuaba como agente y administrador, etc.

No habiéndose probado la infracción motivo de la demm-cia, procede declarar con lugar el recurso, revocar l,a senten-cia apelada y absolver libremente al acusado.